DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2021 has been entered.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/243,758, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or The prior-filed application fails to provide support for creating simulations cases and assigning data sets to anatomical regions.  Thus, the filing date of the instant application is 09/29/2015.  It is understood that the instant application would include all the claims of the instant application, Claims 1-10.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claim(s) 1-4 & 6-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pedersen et al. (U.S. Patent Application 2010/0179428 A1) and further in view of Hausotte et al. (U.S. Patent Application 2015/0078639 A1).
Claim 1:  Pedersen teaches:
a computer-based ultrasound simulation system (Figure 1) 
a)    a plurality of simulation cases derived from real-patient volumetric data sets (Page 1, Para 0010) combined with case histories [varying types of pathologies] (Page 5, Para 0058 and Page 2, Para 0013) and realistic sets of available actions [training exercise, determining distances, inferences for diagnosis and associated set of questions or tasks] (Page 5, Para 0056-0057; Page 8, Para 0086; Page 9, Para 0089 & 0095 and Page 12, Para 0017)
b)    a graphical user interface (Figure 5 and Page 9, Para 0091) configured for displaying a virtual body [virtual subject] (Page 2, Para 0013 & 0018; Page 5, Para 0058; Page 8, Para 0086; Page 11, Para 0111 and Figure 9, Element 466, 468 & 470)
c)    a volume library stored on a server [frame server] (Page 3, Para 0018 and Page 9-10, Para 0096-0098) the volume library comprising the volumetric data sets for assigning [digitized data corresponding to an manikin surface of the ] to the body to create the plurality of simulation cases (Figure 9, Element 466, 470 & 472; Page 1, Para 0012).
d) the graphical user interface is configured for selecting an anatomical region [outline the tissue/organ boundaries inside the healthy image volume] (Page 11, Para 0110), selecting a first volumetric data set from the volume library (Figure 8, Element 402) and assigning the first volumetric data set to the anatomical region (Figure 8, Element 14 and Page 11, Para 0110).
	Hausotte fails to teach a virtual body comprising a plurality of predetermined discrete regions.  Hausotte teaches a virtual body (as shown in Figure 3) comprising a plurality of predetermined discrete regions (Figure 3, Element 303, 304, 305 & 306).  Hausotte teaches the interface (Para 0021 & 0041) is configured for selecting a first discrete region of the plurality of predetermined discrete regions [Selecting at least one reference region] (Para 0011) and assigning a simulation to the first discrete region [Assigning at least one examination region of the examination data set to the at least one reference region] (Para 0012) in order to output a relevant examination region determined by way of the image data, as a function of different parameters (Para 0005)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pedersen to include the virtual body as taught by Hausotte in order to output a relevant examination region determined by way of the image data, as a function of different parameters (Para 0005). 
Claim 2/1:  Pedersen teaches wherein the volumetric data sets are acquired from an imaging technology (Figure 1).  Pedersen teaches the volumetric data sets selected 
Claim 3/2/1:  Pedersen teaches further comprising alignment tools [at least one 6 degrees of freedom tracking sensor integrated with the ultrasound transducer] displayed on the graphical user interface for aligning each volumetric data sets within the virtual body (Page 2, Para 0014; Figure 5; Page 7, Para 0078 and Page 9, Para 0091).
Claim 4/3/2/1:  Pedersen teaches wherein the graphical user interface displays (Figure 5 & 2C) an item on the virtual body, wherein the item is selected from the group consisting of a representative snapshot (Figure 2C and Page 7, Para 0074).
Claim 6/2/1:  Pedersen teaches wherein the imaging technology is an ultrasound machine (Figure 1, Element 4 and Abstract).
Claim 7/2/1:  Pedersen teaches wherein the 3D volumetric data and the 4D volumetric data are annotated with case histories (Figure 2A, Element 106; Page 1, Para 0012; Page 2-3, Para 0018 and Page 9, Para 0096).
Claim 8/1:  Pedersen teaches further comprising an ultrasound training simulator to run an ultrasound simulation based on the plurality of simulation cases uploaded to the system (Figure 11 and Figure 13).
Claim 9/8/1:  Pedersen teaches further comprising a case authoring mode for adding medical data into the volume library (Figure 1) and a simulation mode for simulating an ultrasound based on the plurality of simulation cases (Figures 11 & 13).

Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pedersen et al. (U.S. Patent Application 2010/0179428 A1) and Hausotte et al. (U.S. Patent Application 2015/0078639 A1) and further in view of Hummel, Jr. et al. (U.S. Patent 7,263,710; herein referred to as Hummel).
Claim 5/4/3/2/1:  Pedersen and Hausotte fail to teach wherein the video comprises an audio track wherein the video comprises an audio track to store a narration of the volumetric data sets.  However, Hummel teaches wherein the video comprises an audio track wherein the video comprises an audio track to store a narration of the volumetric data sets (Figure 7 and Col. 3, Line 16-24) in order to educate and train end-users can improve both productivity and patient care (Col. 2, Line 46-47).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pedersen to include the video as taught by Hummel in order to educate and train end-users can improve both productivity and patient care (Col. 2, Line 46-47).

Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pedersen et al. (U.S. Patent Application 2010/0179428 A1) and further in view of Hummel, Jr. et al. (U.S. Patent 7,263,710; herein referred to as Hummel) and Hausotte et al. (U.S. Patent Application 2015/0078639 A1).
Claim 10:  Pedersen teaches:
a computer-based ultrasound simulation system (Figure 1)
varying types of pathologies] (Page 5, Para 0058) and realistic sets of available actions [training exercise, determining distances, inferences for diagnosis and associated set of questions or tasks] (Page 5, Para 0056-0057; Page 8, Para 0086; Page 9, Para 0089 & 0095 and Page 12, Para 0017)
b)    a graphical user interface (Figure 5 and Page 9, Para 0091) displaying a virtual body  [virtual subject] (Page 2, Para 0013 & 0018; Page 11, Para 0111 and Figure 9, Element 466, 468 & 470)
c)    a volume library stored on a server [frame server] (Page 3, Para 0018 and Page 9-10, Para 0096-0098), the volume library comprising the volumetric data sets for assigning [digitized data corresponding to an manikin surface of the manikin] to the anatomical region to create the plurality of simulation cases (Figure 9, Element 466, 470 & 472; Page 1, Para 0012)
d)    an alignment tools  [at least one 6 degrees of freedom tracking sensor integrated with the ultrasound transducer] displayed on the graphical user interface for aligning each volumetric data sets within the virtual body (Page 2, Para 0014; Figure 5; Page 7, Para 0078 and Page 9, Para 0091) wherein the graphical user interface (Figure 5) displays an item selected from the group consisting of a representative snapshot (Figure 5, Element 206 or 202), volumetric data sets are annotated with case histories (Figure 2A, Element 106; Page 1, Para 0012; Page 2-3, Para 0018 and Page 9, Para 0096)

f)    a case authoring mode for adding medical data into the volume library (Figure 1), and a simulation mode for simulating an ultrasound based on the plurality of simulation cases (Figures 11 & 13).
g) a visual tool configured to allow for selection (Figure 2B)
i) wherein the graphical user interface is configured for displaying the volume library (Page 9, Para 0096) (Examiner’s Note: Pedersen discloses the subscribers may locate pertinent image volumes by accessing libraries where image volumes are indexed.  While the term, display, is not used specifically, it is inherent that a subscriber would require a display in order to locate the indexed image volumes), selecting a first discrete anatomical region [outline the tissue/organ boundaries inside the healthy image volume] (Page 11, Para 0110), selecting a first volumetric data set from the volume library (Figure 8, Element 402) and assigning the first volumetric data set to the anatomical region (Figure 8, Element 14 and Page 11, Para 0110).
Pedersen teaches selecting the volumetric data sets for training (Figure 1, Element 6, 12).  Pedersen fails to teach wherein the video comprises an audio track wherein the video comprises an audio track to store a narration of the volumetric data sets.  However, Hummel teaches wherein the video comprises an audio track wherein the video comprises an audio track to store a narration of the volumetric data sets (Figure 7 and Col. 3, Line 16-24) in order to educate and train end-users can improve both productivity and patient care (Col. 2, Line 46-47).

Pedersen and Hummel fail to teach a virtual body comprising a plurality of predetermined discrete regions.  Hausotte teaches a virtual body (as shown in Figure 3) comprising a plurality of predetermined discrete regions (Figure 3, Element 303, 304, 305 & 306).  Hausotte teaches the interface (Para 0021 & 0041) is configured for selecting a first discrete region of the plurality of predetermined discrete regions [Selecting at least one reference region] (Para 0011) and assigning a simulation to the first discrete region [Assigning at least one examination region of the examination data set to the at least one reference region] (Para 0012) in order to output a relevant examination region determined by way of the image data, as a function of different parameters (Para 0005)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pedersen to include the virtual body as taught by Hausotte in order to output a relevant examination region determined by way of the image data, as a function of different parameters (Para 0005). 
Pedersen and Hummel fail to teach a rule engine.  However, Hausotte teaches a rule engine configured to check compatibility of each volumetric data for the virtual body selected to maintain anatomically plausible medical cases (Para 0064 & 0052) in order to assist in identification of a particular region and thus saves time (Para 0064).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on the manner in which the references are being applied.  However any remaining pertinent arguments will be addressed.  

Section I, Part B
The Applicant argued that Pedersen requires significant post processing steps that is eliminated by the use of predetermined discrete anatomical regional as claimed.  The rejection above has been modified to rely on Hausotte for the claimed elements.  The argument is unconvincing.

Section I, Part C
The Applicant submitted arguments that Colvin fails to teach predetermined discrete anatomical regions in which volumetric data can be uploaded.  The Examiner contends that Colvin is no longer relied on within the rejection.  The argument is unconvincing.

Section I, Part D

The Examiner respectfully disagrees.  Hausotte teaches a similar combining process of reference images and examination data to facilitate an evaluation (Para 0004) with predetermined discrete regions (See Figure 3).  The Examiner contends that Hausotte teaches that such a process is possible and won’t change the principle of operation as the combination is used for evaluation and that would not be possible if realism and relation to anatomy was lost.  The argument is unconvincing.

Section II, Part A
The Applicant submitted arguments that Colvin fails to teach predetermined discrete anatomical regions in which volumetric data can be uploaded.  The Examiner 


Section II, Part B
The Applicant submitted arguments that Landy fails to teach predetermined discrete anatomical regions in which volumetric data can be uploaded.  The Examiner contends that Landy is no longer relied on within the rejection.  The argument is unconvincing.

Section II, Part C
The Applicant submitted arguments that Landy fails to teach predetermined discrete anatomical regions in which volumetric data can be uploaded.  The Examiner contends that Landy is no longer relied on within the rejection.  The argument is unconvincing.

Section II Part D
The Applicant submitted arguments that Pedersen cannot be modified to use predetermined discrete regions as taught by any prior art reference because such modification would render Pedersen unsatisfactory for its untended purpose and would change the principle of operation of Pedersen.  The Examiner respectfully disagrees.  Pedersen teaches “stitching of a 3-D image volume from a patient with a given trauma or pathology) body of interest), into a 3-D image volume from a healthy volunteer.  In 
The Examiner respectfully disagrees.  Hausotte teaches a similar combining process of reference images and examination data to facilitate an evaluation (Para 0004) with predetermined discrete regions (See Figure 3).  The Examiner contends that Hausotte teaches that such a process is possible and won’t change the principle of operation as the combination is used for evaluation and that would not be possible if realism and relation to anatomy was lost.  The argument is unconvincing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793